Exhibit 10.34

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ALABAMA

 

   

X

        

  :

        

  :

    

IN RE HEALTHSOUTH CORP. ERISA LITIGATION

 

  :

  

            CV-03-BE-1700

   

  :

      

X

    

 

CLASS ACTION SETTLEMENT AGREEMENT

 

This CLASS ACTION SETTLEMENT AGREEMENT (“Settlement Agreement”) is entered into
by and among Settlement Class Representatives for themselves and on behalf of
the Settlement Class, the Settling Defendants and the Underwriters. Italicized
and capitalized terms and phrases have the meanings provided in Section 1 below.

 

RECITALS

 

WHEREAS, Settlement Class Representatives have commenced actions comprising the
ERISA Action asserting various Claims for relief against the Settling Defendants
and others, all of which Claims are disputed by the Settling Defendants;

 

WHEREAS, a dispute exists with respect to the existence and/or extent of
insurance coverage available or exclusions or policy defenses applicable to
certain Defendants under the Insurance Policies;

 

WHEREAS, the parties have engaged in mediation before Eric Green (the
“Mediator”) to explore settlement possibilities, and the Mediator has conducted
a series of mediation sessions in which the Settling Parties have participated;

 

WHEREAS, the Settling Parties are desirous of promptly and fully resolving and
settling with finality all of the Released Claims asserted by Settlement Class
Representatives, for themselves and on behalf of the Settlement Class, against
the Settling Defendants, and the Settling Defendants and Underwriters are
desirous of promptly and fully resolving and settling with finality any Claims
against each other relating to the Insurance Policies;



--------------------------------------------------------------------------------

WHEREAS, to accomplish that goal, the Settling Parties have reached a settlement
by and through their respective undersigned counsel on the terms and conditions
set forth in this Settlement Agreement;

 

WHEREAS, on June 3, 2005, the Settling Parties executed a term sheet setting
forth their settlement agreement in principle, and pursuant thereto, on June 17,
2005, the Settling Defendants and the Underwriters deposited the Settlement
Amount into the Settlement Fund;

 

NOW, THEREFORE, the Settling Parties, in consideration of the promises,
covenants and agreements herein described and for other good and valuable
consideration acknowledged by each of them to be satisfactory and adequate, and
intending to be legally bound, do hereby mutually agree as follows:

 

1. As used in this Settlement Agreement, italicized and capitalized terms and
phrases not otherwise defined have the meanings provided below:

 

1.1 “Affiliate” shall mean: any entity which owns or controls, is owned or
controlled by, or is under common ownership or control with, a Person. For
purposes of this definition, “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
otherwise.

 

1.2 “Agreement Execution Date” shall mean: the date on which this Settlement
Agreement is fully executed, as provided in Section 20.12 below.

 

1.3 “Approval Order” shall have the meaning set forth in Section 2.2.

 

1.4 “Bar Order” shall have the meaning set forth in Section 2.2 below.

 

1.5 “Bar Order Notice” shall mean: the form of notice appended as Exhibit C to
the form of Preliminary Approval Order attached hereto as Exhibit     .

 

1.6 “Barred Persons” shall have the meaning set forth in Section 9.1.

 

2



--------------------------------------------------------------------------------

1.7 “Claims” shall mean: any and all claims of any nature whatsoever (including
claims for any and all losses, damages, unjust enrichment, attorneys’ fees,
disgorgement of fees, litigation costs, injunction, declaration, contribution,
indemnification or any other type or nature of legal or equitable relief),
whether accrued or not, whether already acquired or acquired in the future,
whether known or unknown, in law or equity, brought by way of demand, complaint,
cross-claim, counterclaim, third-party claim or otherwise.

 

1.8 “Class Exemption “ shall mean: Prohibited Transaction Exemption 2003- 39,
“Release of Claims and Extensions of Credit in Connection with Litigation”
issued December 31, 2003, by the United States Department of Labor, 68 Fed. Reg.
75,632.

 

1.9 “Class Notice” shall mean: the form of notice appended as Exhibit A to the
form of Preliminary Approval Order attached hereto as Exhibit 1.

 

1.10 “Class Period” shall mean: the period from January 1, 1996 to the date of
the Fairness Hearing.

 

1.11 The “Company” shall mean: HEALTHSOUTH Corporation, a Delaware corporation,
each of its Affiliates, as well as each of its predecessors and
Successors-In-Interest.

 

1.12 The “Court” shall mean: the United States District Court for the Northern
District of Alabama.

 

1.13 “Custodian” shall mean: Wells Fargo Bank, N.A., as custodian of the
Settlement Fund.

 

1.14 “Derivative Actions” shall mean all derivative actions filed by shareholder
plaintiffs in the name of the Company, including but not limited to Tucker v.
Scrushy, No. CV-02-5212 (Ala. Cir. Ct).

 

1.15 “DOL “ shall mean: the United States Department of Labor.

 

1.16 “ERISA “ shall mean: the Employee Retirement Income Security Act of 1974,
as amended, including all regulations promulgated and case law thereunder.

 

1.17 “ERISA Action” shall mean: In re HealthSouth Corp. ERISA Litigation,
CV-03-BE-1700, a consolidated action pending in the Court, and any and all cases
now or hereafter consolidated therewith.

 

1.18 “Fairness Hearing “ shall have the meaning set forth in Section 2.2.

 

3



--------------------------------------------------------------------------------

1.19 “Final” shall mean: with respect to the Approval Order, that such order
shall have been entered by the Court and the time for appeal or writ of
certiorari shall have expired without the initiation of an appeal or petition
for writ of certiorari, or, if an appeal or petition for writ of certiorari has
been timely initiated, that there has occurred a full and final disposition of
any such appeal or writ of certiorari without a reversal or modification,
including the exhaustion of proceedings in any remand and/or subsequent appeal
after remand. Notwithstanding any other provision hereof, the Approval Order
shall be deemed Final regardless of whether the Court has entered an order
regarding the Plan of Allocation or the award of legal fees and expenses and
regardless of whether any such order, if entered, has become Final.

 

1.20 “Independent Fiduciary” shall mean: a Plan fiduciary retained at the
Company’s expense that has no “relationship to” or “interest in” (as those terms
are used in the Class Exemption) any of the Settling Parties.

 

1.21 “Insurance Policies” shall mean: (a) Federal Insurance Company Excess
Policies Nos. 5152-84-82 and 8152-84-82A-BHM; and (b) Travelers Casualty &
Surety Company of America Policy No. 076 FF 103027063 BCM.

 

1.22 “Judgment Reduction Amount” shall have the meaning set forth in Section 10.

 

1.23 “Lead Counsel” shall mean: Keller Rohrback, L.L.P., as lead counsel for the
Settlement Class Representatives in the ERISA Action.

 

1.24 “Mediator” shall mean: Eric Green.

 

1.25 “Named Settling Defendants” shall mean: the Company, Brandon Hale, Dennis
Wade, Kimberly McCracken, Marca Pearson, Barbara Roper, Philip Watkins, James P.
Bennett, P. Daryl Brown, John S. Chamberlin, Larry D. Striplin, Jr., Charles W.
Newhall, III, George H. Strong, Richard F. Celeste, C. Sage Givens, Joel C.
Gordon, Larry R. House, Anthony J. Tanner, Raymond J. Dunn, III, Allan R.
Goldstein, Robert P. May, Jan L. Jones, Jon F. Hanson and Lee S. Hillman.

 

1.26 “Net Settlement Amount” shall have the meaning set forth in Section 5.

 

1.27 “Non-Settling Defendants” shall mean: Richard Scrushy, Aaron Beam, Jr.,
Michael D. Martin, and William T. Owens.

 

1.28 “Person” shall mean: an individual, partnership, corporation, governmental
entity or any other form of entity or organization.

 

4



--------------------------------------------------------------------------------

1.29 “Plan” shall mean: the HealthSouth Corporation Employee Stock Benefit Plan,
including all amendments thereto in effect at any point between January 1, 1991
and the present.

 

1.30 “Plan of Allocation” shall mean: the plan of allocation approved by the
Court as contemplated by Section 13.

 

1.31 “Preliminary Approval Order” shall have the meaning set forth in Section 2.

 

1.32 “Preliminary Motion” shall have the meaning set forth in Section 2.

 

1.33 “Released Claims” shall have the meaning set forth in Section 7.

 

1.34 “Releasees” shall mean: the Settling Defendants, the Plan, the
Underwriters, and the present and former Representatives of each of them;
provided, however, that Releasees shall not include the Non-Settling Defendants.

 

1.35 “Representatives” shall mean: representatives, attorneys, agents,
directors, officers, employees, insurers and reinsurers.

 

1.36 “RICO” shall mean: the Racketeer Influenced and Corrupt Organizations Act
of 1970, as amended, including all regulations promulgated and case law
thereunder.

 

1.37 “Securities Actions” shall mean: all securities actions pertaining to the
Company, including but not limited to the action proceeding as a consolidated
class action captioned In re HealthSouth Corp. Securities Litig., No.
CV-03-BE-1500-S (N.D. Ala.), and all actions that are or will be consolidated
therein.

 

1.38 “Settlement” shall mean: the settlement to be consummated under this
Settlement Agreement pursuant to the Approval Order.

 

1.39 “Settlement Agreement” means this Class Action Settlement Agreement.

 

1.40 “Settlement Amount” shall mean: $25,000,000.

 

1.41 “Settlement Class” shall have the meaning set forth in Section 12.

 

1.42 “Settlement Class Representatives” shall mean: the following Persons, as
plaintiffs on behalf of themselves and on behalf of all members of the
Settlement Class: Kim Coggins, Kim French, and Robert J. Lancaster and each of
their Successors-In-Interest. Settlement Class Representatives intend that all
rights and obligations that are binding on Settlement Class Representatives
under this

 

5



--------------------------------------------------------------------------------

Settlement Agreement, including each and every covenant, agreement, and
warranty, also shall be binding on all members of the Settlement Class.

 

1.43 “Settlement Fund” shall mean: an account established by Lead Counsel at
Wells Fargo Bank, N.A., denominated Healthsouth ERISA Litigation Settlement
Fund.

 

1.44 “Settling Defendants” shall mean: the Named Settling Defendants, each of
their respective Affiliates, predecessors, and Successors-in-Interest, and,
except for the individuals identified as Non-Settling Defendants, any directors,
officers or employees of the Company.

 

1.45 “Settling Defendant’s Counsel” or “Underwriter’s Counsel” shall mean, for
each Settling Defendant or Underwriter, as the case may be, the counsel
identified as such Settling Defendant’s or Underwriter’s counsel in
Section 20.9.

 

1.46 “Settling Parties” shall mean: the Settlement Class Representatives, the
Settling Defendants, and the Underwriters.

 

1.47 “Successor-In-Interest” shall mean: a Person’s estate, legal
representatives, heirs, successors or assigns.

 

1.47 “Underwriters” shall mean: Travelers Casualty & Surety Company of America
and Federal Insurance Company and each of their respective Affiliates,
predecessors, and Successors-ln-Interest.

 

2. As soon as practicable following the complete execution of this Settlement
Agreement by all Settling Parties, Settlement Class Representatives will file a
motion (“Preliminary Motion”) with the Court for an order substantially in the
form annexed hereto as Exhibit 1, including the exhibits thereto (the
“Preliminary Approval Order”). The Settlement Class Representatives and the
Settling Defendants shall request that a preliminary hearing to consider the
compromise and settlement before the Court be held as soon as practicable
thereafter.

 

2.1 On the date and in the manner set by the Court in its Preliminary Approval
Order, the Settlement Class Representatives shall cause the Class Notice and the
Bar Order Notice to be (a) transmitted in the form and manner approved by the
Court to the Persons as directed by the Court in the Preliminary Approval Order,
and (b) published as directed by the Court in the Preliminary Approval Order.
Costs associated with the publication and service of notice, establishment of
the Settlement Fund, and tax payments relating to the Settlement Fund shall be
paid from the

 

6



--------------------------------------------------------------------------------

Settlement Amount. Lead Counsel agrees to be responsible for arranging
publication and distribution of the Class Notice and Bar Order Notice to the
proposed Settlement Class and other Persons as required by the Preliminary
Approval Order. The Settling Defendants and the Underwriters shall have no
responsibility for providing publication or distribution of the Settlement or
the notice of the Settlement to the Settlement Class, but Settling Defendants
reserve the right to approve the contents of the Class Notice and the Bar Order
Notice. The Settlement Class Representatives and the Settling Defendants shall
request that a hearing before the Court to consider final approval of the
Settlement be held as soon as possible following preliminary approval and due
and proper notice being served or published.

 

2.2 On or after the date set by the Court for the hearing to consider final
approval of the Settlement (the “Fairness Hearing”) the Settlement Class
Representatives and the Settling Defendants shall request that the Court
determine: (i) whether to enter judgment finally approving the Settlement and
entering a bar order satisfying all of the terms of Section 9 below (the “Bar
Order”), all substantially in the form attached hereto as Exhibit 2 (which
judgment is referred to herein as the “Approval Order”); (ii) whether the
distribution of the Settlement Amount as provided in the Plan of Allocation
should be approved; and (iii) what legal fees, compensation and further expenses
should be awarded or reserved for award to Lead Counsel and other counsel for
Settlement Class Representatives as contemplated by Section 4 of this Settlement
Agreement.

 

3. Settlement Class Representatives, on behalf of the Settlement Class and the
Plan, agree to settle and fully resolve the Claims asserted in the ERISA Action
against the Settling Defendants for the Settlement Amount.

 

3.1 In consideration of all the promises and agreements set forth in this
Settlement Agreement, the Underwriters and the Company have caused the
Settlement Amount to be deposited into the Settlement Fund. Interest earned on
the Settlement Amount shall be applied to the expenses of settlement
administration, if any, or otherwise shall accrue for the benefit of the
Settlement Class. The Settlement Fund shall be invested only in United States
Treasury securities, and/or securities issued by government entities backed by
the full faith and credit of the United States Treasury, and/or securities of
United States Government Sponsored Enterprises that carry a

 

7



--------------------------------------------------------------------------------

rating of Aaa, and money market mutual funds that invest exclusively in the
foregoing securities.

 

3.2 The Settlement Fund shall be structured and managed to qualify as a
Qualified Settlement Fund under Section 468B of the Internal Revenue Code and
Treasury regulations promulgated thereunder and shall make tax filings and
provide reports to Lead Counsel for tax purposes. The Settling Parties shall not
take a position in any filing or before any tax authority inconsistent with such
treatment.

 

3.3 The Settlement Amount shall be the full and sole monetary payments made by
or on behalf of the Settling Defendants and the Underwriters to the Settlement
Class in connection with the Settlement. Nothing herein or in the Settlement
Agreement shall bar, or otherwise affect, any claims between or among the Named
Settling Defendants.

 

4. Upon the entry by the Court of the Approval Order and an order granting Lead
Counsel’s request for attorneys’ fees and costs as contemplated by
Section 2.2(iii), Lead Counsel shall be entitled to withdraw from the Settlement
Fund attorneys’ fees and costs as approved by the Court based on the common fund
doctrine. Settling Defendants shall take no position with respect to the amount
of the costs or attorneys’ fees sought by Lead Counsel in this matter, and shall
leave the amount to the sound discretion of the Court. Upon the entry by the
Court of the Approval Order, the three Settlement Class Representatives may
apply to the Court for compensation in an amount not to exceed five thousand
dollars ($5,000) for each of the three Settlement Class Representatives, payable
solely from the Settlement Fund to the extent awarded by the Court. The Court’s
consideration of Lead Counsel’s request for attorneys’ fees and costs and the
Settlement Class Representatives’ application for compensation are matters
separate and apart from the Settlement between the Settling Parties, and no
decision by the Court concerning the Lead Counsel’s attorneys’ fees and costs or
the Settlement Class Representatives’ compensation shall affect the validity of
the Settlement Agreement or finality of the Settlement in any manner.

 

5. The Settlement Amount plus interest earned, less costs of administration
pursuant to Section 2.1, Lead Counsel’s reasonable expenses, costs, and
attorneys’ fees, and Settlement Class Representatives’ compensation as approved
by the Court (“Net Settlement Amount”), shall be released from escrow and paid
to the Plan, subject to the procedures set forth in Section 6, upon written
notification to the Custodian that the Approval Order is Final. The Net
Settlement Amount will be

 

8



--------------------------------------------------------------------------------

paid to the Plan in order to preserve to the fullest extent possible its tax
protected status under ERISA.

 

5.1 Within 180 days after the Approval Order becomes Final, the Company shall
take any action that it deems necessary or appropriate, as determined in its
sole discretion, including but not limited to amending, terminating, or in any
way changing the Plan, with the intent that the Net Settlement Amount is not
invested or paid from the Plan as benefits in the form of the Company’s common
stock, and is not invested in cash except as necessary to administer the Plan.
Such amendments or changes may include, but are not limited to, any amendments
or changes to the Plan that permit all or a portion of the Net Settlement Amount
allocated to Class members who are then current participants in the HealthSouth
Retirement Investment Plan to be invested by them in the same or similar
investment options available under the HealthSouth Retirement Investment Plan or
successors thereto.

 

6. In the event the Approval Order is not approved by the Court or does not
become Final, the Settling Parties shall negotiate in good faith in order to
modify the terms of the Settlement Agreement in order to revive the Settlement.
In the event that such efforts are not successful:

 

(i) the Settlement Amount, plus any interest at the rate of the escrow account,
minus the amount already reasonably applied to costs of Settlement as permitted
in Section 2.1, shall be immediately returned to the Company and the
Underwriters in proportion to the parties’ contributions thereto, less a reserve
sufficient to meet the income tax liability of the Settlement Fund with respect
to its earnings, with Lead Counsel being jointly and severally liable for any
failure to return this amount;

 

(ii) the Settling Defendants will not be deemed to have consented to the
certification of any class, and the agreements and stipulations in this
Settlement Agreement concerning class definition or class certification shall
not be used as evidence or argument to support class certification or class
definition, and the Settling Defendants will retain all rights to oppose class
certification, including certification of a class identical to that provided for
in this Settlement Agreement for any other purpose; and

 

(iii) the Settlement and this Settlement Agreement, including but not limited to
the releases and orders therein, shall become null and void and of no further
force and effect, the parties shall be deemed to have reverted to

 

9



--------------------------------------------------------------------------------

their respective status and positions as of the date immediately before the date
of the execution hereof, and the parties shall proceed in all respects as if
this Settlement Agreement had not been executed.

 

7. Upon the entry of the Approval Order by the Court, Settlement Class
Representatives, on behalf of the Settlement Class and the Plan, will absolutely
and unconditionally release and discharge the Releases from:

 

(i) any and all ERISA-based and RICO-based Claims related to the acquisition,
disposition, or retention of stock by the Plan and/or its fiduciaries during the
Class Period;

 

(ii) any and all Claims related to the appointment, removal, or monitoring of
any fiduciary for the Plan;

 

(iii) any and all Claims related to the preparation or dissemination, directly
or indirectly, to Plan participants and beneficiaries of information relating to
Company stock;

 

(iv) any and all Claims related to the Insurance Policies;

 

(v) any and all ERISA-based Claims asserted, or that could have been asserted,
in the ERISA Action and ERISA-based Claims, known or unknown, arising from or
related to the acts, omissions, facts or events alleged in the ERISA Action;

 

(vi) any and all Claims in connection with, based upon, arising out of, or
relating to the Settlement, but excluding Claims to enforce the terms of the
Settlement; and

 

(vii) any and all Claims based upon, arising out of, or relating to any Person’s
liability to the Settlement Class or the Plan for Claims set forth in any of the
preceding subsections (i) through (vi),

 

and any fees, costs, judgments, and/or settlement amounts arising out of such
Claims. The Claims described above in this paragraph shall be referred to
collectively as the Released Claims. Released Claims do not include and
Settlement Class Representatives cannot release any securities Claims brought or
that could have been brought in the Securities Actions, or insurance for such
Claims, if any. Released Claims do not include and Settlement Class
Representatives and the Company cannot

 

10



--------------------------------------------------------------------------------

release any Claims brought or that could have been brought in the Derivative
Actions, or insurance for such Claims, if any. Released Claims do not include
and Settlement Class Representatives cannot release any benefit Claims or other
ERISA-based Claims that any individual Plan participant or beneficiary has now
or may have in the future with respect to the Plan or any other Company benefit
plan, to the extent that such Claims do not relate to or arise out of the
Released Claims and/or the ERISA Action.

 

8. This Settlement Agreement will not release or in any way bar, preclude, or
compromise the Claims in the ERISA Action that the Settlement Class
Representatives and the Settlement Class have asserted against the Non-Settling
Defendants. Nor will this Settlement Agreement release or in any way bar,
preclude, or compromise any Claims, demands, interests, rights or obligations
that the Settling Parties may have with respect to insurance other than the
Insurance Policies.

 

9. It is an essential element to the Settling Defendants’ and the Underwriters’
participation in the Settlement that they obtain the fullest possible release
from further liability to anyone relating to the Released Claims, as set forth
below, and it is the intention of the Settling Parties that the Settlement
eliminate all further risk and liability of the Settling Defendants and the
Underwriters relating to the Released Claims, as set forth below. Accordingly,
the Settling Parties agree that the Court shall include in the Approval Order a
Bar Order that meets all of the following requirements, or such lesser
requirements as are acceptable to the Settling Defendants and the Underwriters:

 

9.1. All Released Claims brought by any Person (except any Named Settling
Defendant, the Underwriters, or the DOL) against the Settling Defendants or the
Underwriters shall be permanently barred, including but not limited to any Claim
for contribution or indemnification (whether contractual or otherwise), and any
Person receiving notice of the Class Notice or the Bar Order Notice, or having
actual knowledge of the Class Notice or the Bar Order Notice, or having actual
knowledge of sufficient facts that would cause such Person to be charged with
constructive notice of the Class Notice or the Bar Order Notice (except any
Named Settling Defendant, the Underwriters, or the DOL) shall be permanently
enjoined from bringing, either derivatively or on behalf of themselves, or
through any Person purporting to act on their behalf or purporting to assert a
Claim under or through them, any Released Claims against the Settling Defendants
or the Underwriters in any forum, action or

 

11



--------------------------------------------------------------------------------

proceeding of any kind. For purposes of the Settlement Agreement and Bar Order,
Barred Persons shall be defined as any Person who is barred and/or enjoined by
this Section 9.1; including, but not limited to, Settlement Class
Representatives, the Settlement Class, the Plan, and the Non-Settling
Defendants, but not including any Named Settling Defendant, Underwriter or the
DOL;

 

9.2. From and after the date of its entry, the Bar Order shall permanently bar
and enjoin all Claims by any Barred Person or any Settling Party against the
Underwriters, and each of them, (i) under or in any way involving the Insurance
Policies, or (ii) upon any Released Claim or for coverage under the Insurance
Policies for any Released Claim; provided, however, that nothing in the
Settlement Agreement or Bar Order in any way bars or enjoins the Settling
Defendants from asserting any rights they may have under any insurance policies
other than the Insurance Policies, or from bringing or maintaining any Claims,
whether direct or indirect, to the extent that such Claims are not based on the
Insurance Policies and are based upon, arise from, are in consequence of or
relate to litigation other than the ERISA Action, including, but not limited to,
the Securities Actions and the Derivative Actions, irrespective of the extent,
if any, to which such rights and Claims may be related to the Released Claims
and/or the ERISA Action;

 

9.3. The Settling Defendants shall be permanently barred and enjoined from
bringing against the Barred Persons, either derivatively or on behalf of
themselves, or through any Person purporting to act on their behalf or
purporting to assert a Claim under or through them, any of the Released Claims
in any forum, action or proceeding of any kind; provided, however, that a
Settling Defendant shall not be barred or enjoined from bringing Released Claims
against a Barred Person if for any reason such Barred Person asserts, or is
legally not barred by the Bar Order from bringing Released Claims against such
Settling Defendant; and further provided that nothing in the Settlement
Agreement or Bar Order in any way bars or enjoins the Settling Defendants from
asserting any rights they may have under any insurance policies other than the
Insurance Policies, or from bringing or maintaining any Claims, whether direct
or indirect, to the extent that such Claims are not based on the Insurance
Policies and are based upon, arise from, are in consequence of or relate to

 

12



--------------------------------------------------------------------------------

litigation other than the ERISA Action, including, but not limited to, the
Securities Actions and the Derivative Actions, irrespective of the extent, if
any, to which such rights and Claims may be related to the Released Claims
and/or the ERISA Action;

 

9.4. The Underwriters shall be permanently barred and enjoined from bringing any
Released Claim against any Settling Party or Barred Person, either derivatively
or on behalf of themselves, or through any Person purporting to act on their
behalf or purporting to assert a Released Claim under or through them, in any
forum, action or proceeding of any kind; provided, however, that an Underwriter
shall not be barred or enjoined from bringing Released Claims against a Barred
Person if for any reason such Barred Person asserts, or is legally not barred by
the Bar Order from bringing Released Claims against such Underwriter; and
further provided that nothing in this Settlement Agreement or Bar Order in any
way bars or enjoins the Underwriters from asserting any rights they may have
under any insurance policies other than the Insurance Policies, or from bringing
or maintaining any Claims, whether direct or indirect, to the extent that such
Claims are not based on the Insurance Policies and are based upon, arise from,
are in consequence of or relate to litigation other than the ERISA Action,
including, but not limited to, the Securities Actions and the Derivative
Actions, irrespective of the extent, if any, to which such rights and Claims may
be related to the Released Claims and/or the ERISA Action;

 

9.5. Because the Barred Persons are barred from asserting any Released Claims
against the Releasees, any judgments entered against Barred Persons in the ERISA
Action will be reduced by the Judgment Reduction Amount as that term is defined
in Section 10;

 

9.6. Nothing in the Settlement Agreement or in the Bar Order shall in any manner
limit any joint and several liability applicable to any Non-Settling Defendant
under ERISA as to the portion of any judgment against such Non-Settling
Defendant in the ERISA Action remaining after application of any Judgment
Reduction Amount provided for in this Settlement Agreement;

 

9.7. Nothing in the Settlement Agreement or Bar Order shall be deemed to create
or acknowledge the existence or validity of

 

13



--------------------------------------------------------------------------------

any Claim of the Barred Persons or limit any defense to any such Claim;

 

10. The Court shall include a Judgment Credit with respect to the Barred Persons
that shall provide as follows:

 

10.1. “Judgment Reduction Amount” shall mean, with respect to any Barred Person,
an amount determined by the Court at the time of entry of any judgment against
such Barred Person, equal to the greatest of (a) the “Settlement Credit,” and
(b) the “Contribution Credit” with such terms having the following meanings:

 

10.2. The “Settlement Credit” shall mean (a) $25 million – constituting the
aggregate of the Settlement Amount, unless the Court shall determine when
assessing liability against the Barred Person that some portion of the damages
claimed which were settled by the Settlement, are different from those for which
the Barred Person is liable, then (b) $25 million minus the portion of the
Settlement Amount determined by the Court to have been paid with respect to such
different damages claimed; provided that the Settlement Credit shall not reduce
the total amount of the Settlement Class’ recovery against all Barred Persons by
more than the Settlement Amount; and further provided that nothing in this
paragraph shall permit the Settlement Class to recover more than their total
amount of damages for the Claims asserted in the ERISA Action;

 

10.3. To the extent the Court finds that a right of contribution or equitable
indemnity exists under ERISA, the “Contribution Credit” shall mean an amount
equal to the value of the contribution or equitable indemnification Claim, if
any, that the Court determines such Barred Person would be entitled to assert
against one or more Settling Defendants but for operation of the Bar Order,
which shall be equal to the aggregate proportionate shares of liability, if any,
of the Settling Defendants as determined by the Court at the time of entry of
any judgment against any Barred Person, adjusted to reflect any limitation on
the financial capability of any Settling Defendants to pay their respective
proportionate shares of liability to the Barred Person had the Barred Person
obtained a contribution or equitable

 

14



--------------------------------------------------------------------------------

indemnification judgment against them in such amount, or in the absence of the
Settlement, had a judgment been entered against any or all Settling Defendants
in this case;

 

10.4 Nothing herein shall be construed as indicating that ERISA provides
contribution or indemnity rights among fiduciaries, and Settlement Class
Representatives expressly dispute that any such right or entitlement exists
under ERISA. In addition, nothing herein or in the Settlement Agreement shall be
deemed to create or acknowledge the existence or validity of any Claim of the
Barred Persons or limit any defense to any such Claim.

 

11. Upon entry of the Approval Order by the Court, the Settling Defendants will
absolutely and unconditionally release and discharge any and all past, present,
or future Claims or causes of action (including bad faith Claims), whether known
or unknown, under or relating to the Insurance Policies and against the
Underwriters. Subject to Section 9.4, the Underwriters shall release any and all
past, present, or future Claims or causes of action (including without
limitation any subrogation or fraud Claims against any Person), whether known or
unknown, under or relating to the Insurance Policies and against the Settling
Defendants. Nothing in this Settlement Agreement or Bar Order in any way bars or
enjoins the Settling Defendants or the Underwriters from asserting any rights
they may have under any insurance policies other than the Insurance Policies, or
from bringing or maintaining against any Person any Claims, whether direct or
indirect, to the extent that such Claims are not based on the Insurance Policies
and are based upon, arise from, in consequence of or relate to litigation other
than the ERISA Action, including, but not limited to, the Securities Actions and
the Derivative Actions, notwithstanding that such rights and Claims may be
related to the Released Claims.

 

12. The Settlement Class Representatives and the Settling Defendants agree to
jointly petition the Court for certification, pursuant to Rule 23(b)(l) and/or
23(b)(2), of a non-opt-out class for settlement purposes only consisting of:
(a) all Persons who held any Company stock in their Plan accounts at any time
during the Class Period, and (b) all beneficiaries, successors-in-interest, and
any other payees of any Plan participant with respect to the Plan participant’s
Claim in the ERISA Action, except specifically excluding from the Settlement
Class Brandon Hale, Philip Watkins, James P. Bennett, P. Daryl Brown, John S.
Chamberlin, Larry D. Striplin, Jr., Charles W. Newhall, III, George H. Strong,
C. Sage Givens, Joel C. Gordon, Larry R. House, Anthony J. Tanner, Raymond J.
Dunn, III, Allan R. Goldstein, Robert P. May, Jan L. Jones, Jon F. Hanson, Lee
S. Hillman, Richard M. Scrushy,

 

15



--------------------------------------------------------------------------------

Aaron Beam, Jr., Michael D. Martin, and William T. Owens. For purposes of this
Settlement Agreement, the term “Settlement Class” shall refer both to each
Person described in (a) and (b), and all of them collectively. This petition
will be included in the joint motion(s) for Preliminary and Final Approval of
the Settlement. A non-opt-out class is an essential condition of the Settlement.

 

13. Prior to the Fairness Hearing, Settlement Class Representatives shall
propose a Plan of Allocation with respect to the Net Settlement Amount, which
shall be submitted to the Court for approval. The costs (but not including Lead
Counsel’s attorneys’ fees) of allocating the Settlement Amount pursuant to the
Plan of Allocation shall be split evenly by the Company and the Settlement
Class, with the Settlement Class’s 50% portion paid by the Plan. Lead Counsel
shall administer the allocation and distribution of the Settlement Amount.
Settling Defendants shall in good faith facilitate the allocation process by
providing Plan and participant and beneficiary information that is necessary for
the allocation process. To the extent that the Plan record keeper or other
agents of the Plan are required under existing contracts to perform services
pertaining to the allocation of the Settlement Amount, any additional charges
for such services shall not be included in the costs of allocating the
Settlement Amount, and shall be paid by the Company. Neither the Settling
Defendants nor the Underwriters shall have responsibility for the allocation and
distribution of the Settlement Amount, and neither the Settling Defendants nor
the Underwriters shall have liability to the Settlement Class Representatives or
Settlement Class for such allocation and distribution. Neither the Settling
Defendants nor the Underwriters shall take any position with respect to the Plan
of Allocation, and, instead, will leave the matter to the sound discretion of
the Court. Lead Counsel shall furnish the Plan of Allocation to the Independent
Fiduciary prior to submission thereof to the Court, and shall consider in good
faith any comments of the Independent Fiduciary on the proposed Plan of
Allocation. If Lead Counsel and the Independent Fiduciary are unable to reach
agreement with respect to the proposed Plan of Allocation, the Independent
Fiduciary shall have the right to comment on or object to the proposed Plan of
Allocation submitted to the Court by Lead Counsel. The Plan of Allocation is a
matter separate and apart from the Settlement between the Settling Parties, and
no decision by the Court concerning the Plan of Allocation shall affect the
validity of the Settlement Agreement or finality of the Settlement in any
manner.

 

14. The Settling Parties agree that the Court shall retain exclusive
jurisdiction to resolve any disputes or challenges that may arise as to the
performance of the Settlement Agreement or any challenges as to the performance,
validity, interpretation, administration, enforcement or enforceability of the
Class

 

16



--------------------------------------------------------------------------------

Notice, the Bar Order or this Settlement Agreement or the termination of this
Settlement Agreement; except as otherwise directed by the Court or by separate
agreement of the Settling Parties.

 

15. The Settling Parties agree that the Settlement Agreement is a compromise of
disputed Claims, and that nothing in this Settlement Agreement shall be an
admission of, or constitute a finding of: (i) fiduciary status under ERISA or
wrongdoing by or liability of any of the Settling Defendants in the ERISA Action
or any other proceeding; or (ii) coverage under the Insurance Policies or
wrongdoing or liability of the Underwriters. This Settlement Agreement shall not
be offered or received in evidence in the ERISA Action or any other action for
any purpose other than enforcement of the Settlement Agreement.

 

16. Each Settling Party shall have the right, in his, her or its sole
discretion, to terminate this Settlement Agreement at any time up until the
Court issues its Approval Order if: (a) the Plan, acting through an Independent
Fiduciary, does not approve the Settlement Agreement and does not grant a
release, effective upon the Court’s entry of the Approval Order, containing the
same terms and conditions of the Settlement Agreement, or if different, terms
mutually agreeable to the Settling Parties, and that meets the requirements of
the Class Exemption, or (b) the DOL files any objection to the Settlement
Agreement in the Court, brings a Claim against any Settling Defendant relating
to the Released Claims, or notifies any Settling Defendant that it intends to
file such a Claim; and, with respect to subsections (a) and/or (b), the Settling
Parties have been unable in good faith to negotiate a resolution, despite their
best efforts. In the event of such termination, this Settlement Agreement shall
be null and void in toto. The costs of retaining an Independent Fiduciary shall
be borne by the Company and the Underwriters, in whatever proportion they so
desire. Under no circumstances shall the Plan, the Settlement Class, Settlement
Class Representatives, or Lead Counsel have any obligation to pay in any manner
the costs of retaining an Independent Fiduciary.

 

17. Except for attorney notes, pleadings, other court submissions and
transcripts of depositions and exhibits thereto, Settlement Class
Representatives agree to return to the Settling Defendants, at the Settling
Defendants’ option, all discovery obtained from the Settling Defendants within
thirty (30) days after all the Claims in the ERISA Action against all
Non-Settling Defendants have been settled, tried to Final judgment or otherwise
resolved by a Final judgment; provided that the Settling Defendants requesting
the return of such materials shall reimburse Settlement Class Representatives
for the costs of shipping such materials.

 

17



--------------------------------------------------------------------------------

18. Lead Counsel shall be responsible for filing tax returns for the Settlement
Fund and for paying any taxes owed with respect to the Settlement Fund. All
taxes on the income of the Settlement Fund and all expenses incurred in
connection with the taxation of the Settlement Fund (including, but not limited
to, the expenses of tax attorneys and accountants) shall be paid out of the
Settlement Fund.

 

19. The Settling Parties, and each of them, represent and warrant:

 

19.1 That they are voluntarily entering into this Settlement Agreement as a
result of arm’s-length negotiations among their counsel, with the assistance and
recommendation of the Mediator, that in executing this Settlement Agreement they
are relying solely upon their own judgment, belief and knowledge, and the advice
and recommendations of their own independently selected counsel, concerning the
nature, extent and duration of their rights and Claims hereunder and regarding
all matters which relate in any way to the subject matter hereof, and that,
except as provided herein, they have not been influenced to any extent
whatsoever in executing this Settlement Agreement by any representations,
statements or omissions pertaining to any of the foregoing matters by any party
or by any Person representing any party to this Settlement Agreement. Each
Settling Party assumes the risk of mistake as to facts or law; and

 

19.2 That they have carefully read the contents of this Settlement Agreement,
and this Settlement Agreement is signed freely by each Person executing this
Settlement Agreement on behalf of each of the Settling Parties. The Settling
Parties, and each of them, further represent and warrant to each other that he,
she or it has made such investigation of the facts pertaining to the Settlement,
this Settlement Agreement and all of the matters pertaining thereto, as he, she
or it deems necessary.

 

19.3 Each individual executing this Settlement Agreement on behalf of any other
Person does hereby personally represent and warrant to the other Settling
Parties that he or she has the authority to execute this Settlement Agreement on
behalf of, and fully bind, each principal which such individual represents or
purports to represent.

 

20. Miscellaneous Provisions.

 

20.1 This Settlement Agreement shall be governed by the laws of the United
States, including federal common law, except to

 

18



--------------------------------------------------------------------------------

the extent that, as a matter of federal law, State law controls, in which case
Alabama law shall apply.

 

20.2 The Settling Parties intend and agree that the releases provided or granted
in the Settlement Agreement shall be effective as a bar to any and all currently
unsuspected, unknown or partially known claims within the scope of their express
terms and provisions. Accordingly, subject to paragraphs 7 and 8 above, the
Settlement Class Representatives hereby expressly waive, on their own behalf, on
behalf of all members of the Settlement Class, and the Settling Defendants and
Underwriters hereby expressly waive on their own behalf, any and all rights and
benefits (if any) respectively conferred upon them by the provisions of
Section 1542 of the California Civil Code and all similar provisions of the
statutory or common laws of any other State, Territory or other jurisdiction.
Section 1542 reads in pertinent part:

 

“A general release does not extend to claims that the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

20.3 The provisions of this Settlement Agreement are not severable.

 

20.4 Before entry of the Approval Order, the Settlement Agreement may be
modified or amended only by written agreement signed by or on behalf of all
Settling Parties. Following entry of the Approval Order, the Settlement
Agreement may be modified or amended only by written agreement signed on behalf
of all Settling Parties, and approved by the Court.

 

20.5 The provisions of this Settlement Agreement may be waived only by an
instrument in writing executed by the waiving party. The waiver by any party of
any breach of this Settlement Agreement shall not be deemed to be or construed
as a waiver of any other breach, whether prior, subsequent, or contemporaneous,
of this Settlement Agreement.

 

19



--------------------------------------------------------------------------------

20.6 The following principles of interpretation apply to this Settlement
Agreement:

 

20.6.1 The headings of this Settlement Agreement are for reference purposes only
and do not affect in any way the meaning or interpretation of this Settlement
Agreement.

 

20.6.2 Definitions apply to the singular and plural forms of each term defined.

 

20.6.3 Definitions apply to the masculine, feminine, and neuter genders of each
term defined.

 

20.6.4 Whenever the words “include,” “includes” or “including” are used in this
Settlement Agreement, they shall not be limiting but rather shall be deemed to
be followed by the words “without limitation.”

 

20.6.5 None of the Settling Parties hereto shall be considered to be the drafter
of this Settlement Agreement or any provision hereof for the purpose of any
statute, case law or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter hereof.

 

20.7 Each of the Settling Parties agrees, without further consideration, and as
part of finalizing the Settlement hereunder, that they will in good faith
execute and deliver such other documents and take such other actions as may be
necessary to consummate and effectuate the subject matter and purpose of this
Settlement Agreement.

 

20.8 All representations, warranties and covenants set forth in this Settlement
Agreement shall be deemed continuing and shall survive the expiration of this
Settlement Agreement, except in the event the Settlement Agreement is terminated
pursuant to Sections 6 or 16, in which case those provisions shall govern.

 

20



--------------------------------------------------------------------------------

20.9 Any notice, demand or other communication under this Settlement Agreement
(other than the Class Notice, the Bar Order Notice, or other notices given at
the direction of the Court) shall be in writing and shall be deemed duly given
upon mailing if it is addressed to each of the intended recipients as set forth
below and personally delivered, sent by registered or certified mail (postage
prepaid), sent by confirmed facsimile, or delivered by reputable express
overnight courier:

 

IF TO PLAINTIFFS:

 

Lynn Lincoln Sarko, Esq.

Derek W. Loeser, Esq.

Gary A. Gotto, Esq.

KELLER ROHRBACK, LLP

1201 Third Avenue, Suite 3200

Seattle, WA 98101-3052

Phone (206) 623-1900

Fax: (206) 623-3384

Email: Isarko@kellerrohrback.com

 

Richard R. Rosenthal, Esq.

Law Offices of Richard R. Rosenthal, PC

200 Title Building

300 North Richard Arrington Jr. Blvd.

Birmingham, Alabama 35203

Phone: 205-252-4907

Fax: 205.252-1146

Email: rosenthallaw@bellsouth.net

 

IF TO SETTLING DEFENDANTS:

 

Edward P. Welch, Esq.

Robert S. Saunders, Esq.

Stephen D. Dargitz, Esq.

SKADDEN, ARPS, SLATE,

    MEAGHER & FLOM LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19801

Fax: (302) 651-3001

 

Counsel for HEALTHSOUTH Corporation

 

Michael K.K. Choy, Esq.

Peyton D. Bibb, Esq.

Robert E. Lee Garner, Esq.

HASKELL SLAUGHTER YOUNG & REDIKER, LLC

1400 Park Place Tower

2001 Park Place North

Birmingham, Alabama 35203

Fax: (205) 324-1133

 

21



--------------------------------------------------------------------------------

Counsel for HEALTHSOUTH Corporation

 

N. Lee Cooper, Esq.

Patrick C. Cooper, Esq.

James L. Goyer, III, Esq.

MAYNARD COOPER & GALE PC

2400 AmSouth/Harbert Plaza

190 16th Avenue North

Birmingham, Alabama 35203

Fax: (205) 254-1999

 

Counsel to P. Daryl Brown, Richard F. Celeste, Raymond J. Dunn, III, Allan R.
Goldstein, Brandon O. Hale, Larry House, Jan L. Jones, Kimberly S. McCracken,
Marca Pearson, Barbara Roper, Dennis Wade and Phillip C. Watkins

 

Gregory C. Braden, Esq.

ALSTON & BIRD LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Fax: (404) 881-7777

 

Counsel to P. Daryl Brown, Richard F. Celeste, Allan R. Goldstein, Brandon O.
Hale, Jan L. Jones, Kimberly S. McCracken, Marca Pearson, Barbara Roper, Dennis
Wade and Phillip C. Watkins

 

Martin L. Seidel, Esq.

Kathryn Fleury Shreeves, Esq.

CADWALADER, WICKERSHAM & TAFT LLP

100 Maiden Lane

New York, New York 10038

Fax: (212) 504-6666

 

22



--------------------------------------------------------------------------------

Counsel to Jon F. Hanson, Lee S. Hillman and Robert P. May

 

Michael J. Chepiga, Esq.

Paul C. Gluckow, Esq.

SIMPSON THACHER & BARTLETT LLP

425 Lexington Avenue

New York, New York 10017

Fax: (212) 455-2502

 

Counsel to John S. Chamberlin, C. Sage Givens, Joel C. Gordon, Charles W.
Newhall, III, Larry D. Striplin, Jr., and George H. Strong

 

Don B. Long, Jr., Esq.

James F. Henry, Esq.

JOHNSTON BARTON PROCTOR & POWELL LLP

2900 AmSouth/Harbert Plaza

1901 Sixth Avenue North

Birmingham, Alabama 35203-2618

Fax: (205) 458-9500

 

Counsel to James P. Bennett

 

Jackson R. Sharman III, Esq.

James F. Hughey, III, Esq.

LIGHTFOOT, FRANKLIN & WHITE LLC

The Clark Building

400 North 20th Street

Birmingham, Alabama 35203

Fax: (205) 581-0799

 

Counsel to Anthony J. Tanner

 

23



--------------------------------------------------------------------------------

IF TO UNDERWRITERS

 

Thomas A. Doyle, Esq.

Matthew G. Allison, Esq.

BAKER & MCKENZIE

One Prudential Plaza

130 East Randolph Drive, Suite 3500

Chicago, Illinois 60601

Fax: (312) 861-2899

 

Counsel to Travelers Casualty & Surety Company of America

 

Peter R. Bisio, Esq.

Christopher R. Zaetta, Esq.

HOGAN & HARTSON LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004-1109

Fax: (202) 637-5910

 

Counsel to Federal Insurance Company

 

Any Settling Party may change the address at which it is to receive notice by
written notice delivered to the other Settling Parties in the manner described
above.

 

20.10 This Settlement Agreement contains the entire agreement among the Settling
Parties relating to this Settlement. It specifically supersedes any settlement
terms or settlement agreements relating to the Settling Defendants that were
previously agreed upon orally or in writing by any of the Settling Parties.

 

20.11 This Settlement Agreement may be executed by exchange of faxed executed
signature pages, and any signature transmitted by facsimile for the purpose of
executing this Settlement Agreement shall be deemed an original signature for
purposes of this Settlement Agreement. This Settlement Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original,
but all of which, taken together, shall constitute one and the same instrument.

 

20.12 This Settlement Agreement binds and inures to the benefit of the parties
hereto, their assigns, heirs, administrators, executors and successors.

 

24



--------------------------------------------------------------------------------

20.13 The date on which the final signature is affixed below shall be the
Agreement Execution Date.

 

IN WITNESS WHEREOF, the Settling Parties have executed this Settlement Agreement
on the dates set forth below.

 

SETTLEMENT CLASS REPRESENTATIVES: /s/    LYNN LINCOLN SARKO        

Lynn Lincoln Sarko

Derek W. Loeser

Gary A. Gotto

KELLER, ROHRBACK, LLP

1201 Third Avenue, Suite 3200

Seattle, WA 98101-3052

Phone (206) 623-1900

Fax: (206) 623-3384

Lead Counsel for ERISA Plaintiffs

 

25



--------------------------------------------------------------------------------

THE SETTLING DEFENDANTS:

    /s/    N. LEE COOPER           July 25, 2005

N. Lee Cooper

Patrick C. Cooper

James L. Goyer, III

   

MAYNARD COOPER & GALE PC

2400 AmSouth/Harbert Plaza

190 16th Avenue North

Birmingham, Alabama 35203

    Counsel to P. Daryl Brown, Richard F. Celeste, Raymond J. Dunn, III, Allan
R. Goldstein, Brandon O. Hale, Larry House, Jan L. Jones, Kimberly S. McCracken,
Marca Pearson, Barbara Roper, Dennis Wade and Phillip C. Watkins    
/s/    GREGORY C. BRADEN             Gregory C. Braden    

ALSTON & BIRD LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

    Counsel to P. Daryl Brown, Richard F. Celeste, Allan R. Goldstein, Brandon
O. Hale, Jan L. Jones, Kimberly S. McCracken, Marca Pearson, Barbara Roper,
Dennis Wade and Phillip C. Watkins    

 

26



--------------------------------------------------------------------------------

/s/    MARTIN L. SEIDEL            

Martin L. Seidel

Kathryn Fleury Shreeves

   

CADWALADER, WICKERSHAM & TAFT LLP

100 Maiden Lane

New York, New York 10038

    Counsel to Jon F. Hanson, Lee S. Hillman and Robert P. May     /s/    PAUL
C. GLUCKOW            

Michael J. Chepiga

Paul C. Gluckow

   

SIMPSON THACHER & BARTLETT LLP

425 Lexington Avenue

New York, New York 10017

    Counsel to John S. Chamberlin, C. Sage Givens, Joel C. Gordon, Charles W.
Newhall, III, Larry D. Striplin, Jr., and George H. Strong     /s/    DON B.
LONG, JR.            7/1/2005

Don B. Long, Jr.

James F. Henry

   

JOHNSTON BARTON PROCTOR & POWELL LLP

2900 AmSouth/Harbert Plaza

1901 Sixth Avenue North

Birmingham, Alabama 35203-2618

    Counsel to James P. Bennett    

 

27



--------------------------------------------------------------------------------

/s/    JAMES F. HUGHEY, III           7/6/05

Jackson R. Sharman III

James F. Hughey, III

   

LIGHTFOOT, FRANKLIN & WHITE LLC

The Clark Building

400 North 20th Street

Birmingham, Alabama 35203

    Counsel to Anthony J. Tanner     /s/    EDWARD P. WELCH            

Edward P. Welch

Robert S. Saunders

Stephen D. Dargitz

   

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19801

    Counsel to HEALTHSOUTH Corporation     /s/    ROBERT E. LEE GARNER          
 

Michael K.K. Choy

Peyton D. Bibb

Robert E. Lee Garner

   

HASKELL SLAUGHTER YOUNG & REDIKER, LLC

1400 Park Place Tower

2001 Park Place North

Birmingham, Alabama 35203

    Counsel to HEALTHSOUTH Corporation    

 

28



--------------------------------------------------------------------------------

THE UNDERWRITERS

/s/    MATTHEW G. ALLISON        

Thomas A. Doyle

Matthew G. Allison

BAKER & MCKENZIE

One Prudential Plaza

130 East Randolph Drive, Suite 3500

Chicago, Illinois 60601

Counsel to Travelers Casualty & Surety Company of America /s/    CHRISTOPHER R.
ZAETTA        

Peter R. Bisio

Christopher R. Zaetta

HOGAN & HARTSON LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004-1109

Counsel to Federal Insurance Company

 

29